DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Invention I in the reply filed on 11/30/2021 is acknowledged.  Claims 29, 30, 32, 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1, 2, 4-7, 9, 12, 14, 16, 18, 20, and 22-25 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1, 2, 4-7, 9, 12, 14, 16, 18, 20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “wherein the heterologous nucleic acids are expressed in sufficient amounts to produce isobutyric acid” which renders the claim vague and indefinite since it is unclear if the recombinant host cell produces the isobutyric acid or the nucleic acid produces the isobutyric acid.  Dependent claims 2, 4-7, 9, 12, 14, 16, 18, 20, and 22-25 are also rejected because they do not correct the defect.


Amending claim 5 for example to recite that the acetolactate synthase comprises the amino acid sequence of SEQ ID NO: 1 would aid in overcoming the rejection. 

Claim 22 recites the phrase “wherein the isobutyric acid transporter has at least 60% amino acid identity to a protein selected from the group consisting of: Saccharomyces cerevisiae PDR12, Saccharomyces cerevisiae WARi, and Kluyveromyces marxianus PDC12” which renders the claim vague and indefinite because the specific amino acid sequences of the enzymes are not known and not recited in the claim. 
	Claim 24 recites the phrase “wherein the one or more genes has at least 60% amino acid identity to SEQ ID NO: 12” which renders the claim vague and indefinite since it is unclear how a gene can comprise and amino acid sequence.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 2, 4-7, 9, 12, 14, 16, 18, 20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant host cell comprising an isobutyric acid biosynthetic pathway, said recombinant hot cell comprising heterologous nucleic acids encoding an acetolactate synthase comprising SEQ ID NO: 1 or 19, a ketol-acid reductoisomerase comprising the amino acid sequence of SEQ ID NO: 2, 20, 21, a dihydroxy-acid dehydratase comprising the amino acid sequence of SEQ ID NO: 3 or 22, a branched-chain-2- oxoacid decarboxylase comprising the amino acid sequence of  does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any recombinant host cell, comprising: an isobutyric acid biosynthetic pathway, comprising heterologous nucleic acids encoding an acetolactate synthase of any amino acid sequence and structure, a ketol-acid reductoisomerase of any amino acid sequence and structure, a dihydroxy-acid dehydratase of any amino acid sequence and structure, a branched-chain-2- oxoacid decarboxylase of any amino acid sequence and structure, and an isobutyraldehyde dehydrogenase of any amino acid sequence and structure; 
The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the recited enzymes.
The specification only provides guidance, prediction, and working examples for a 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed enzymes and their encoding nucleic acids, transforming any host cell with the encoding nucleic acids, and determining whether the recombinant host cell can produce increased amounts of isobutyric acid compared to a wild type host cell.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to the recited SEQ ID NOs of the enzymes; obtaining their encoding nucleic acids; transforming any host cell with the encoding nucleic acids; and determining whether the recombinant host cell can produce increased amounts of isobutyric acid compared to a wild type host cell.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2, 4-7, 9, 12, 14, 16, 18, 20, and 22-25 are also rejected because they do not correct the defect.


7.	Claims 1, 2, 4-7, 9, 12, 14, 16, 18, 20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims are drawn to a broad and widely varying genus of recombinant host cells comprising an isobutyric acid biosynthetic pathway, comprising heterologous nucleic acids encoding a genus of acetolactate synthases of any amino acid sequence and structure, a genus of ketol-acid reductoisomerases of any amino acid sequence and structure, a genus of dihydroxy-acid dehydratases of any amino acid sequence and structure, a genus of branched-chain-2- oxoacid decarboxylases of any amino acid sequence and structure, and a genus of isobutyraldehyde dehydrogenase of any amino acid sequence and structure; wherein the heterologous nucleic acids are expressed in sufficient amounts to produce isobutyric acid.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the 
The specification as originally filed discloses a recombinant host cell comprising an isobutyric acid biosynthetic pathway, said recombinant hot cell comprising heterologous nucleic acids encoding an acetolactate synthase comprising SEQ ID NO: 1 or 19, a ketol-acid reductoisomerase comprising the amino acid sequence of SEQ ID NO: 2, 20, 21, a dihydroxy-acid dehydratase comprising the amino acid sequence of SEQ ID NO: 3 or 22,  a branched-chain-2- oxoacid decarboxylase comprising the amino acid sequence of SEQ ID NO: 4 or 23, and an isobutyraldehyde dehydrogenase comprising the amino acid sequence of SEQ ID NO: 5 or 24, wherein the heterologous nucleic acids are expressed in sufficient amounts in the recombinant host cell to enable the recombinant host cell to produce increased amounts of isobutyric acid compared to a wild type host cell.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of recombinant host cells comprising an isobutyric acid biosynthetic pathway, comprising heterologous nucleic acids encoding a genus of acetolactate synthases of any amino acid sequence and structure, a genus of ketol-acid reductoisomerases of any amino acid sequence and structure, a genus of dihydroxy-acid dehydratases of any amino acid sequence and structure, a genus of branched-chain-2- oxoacid decarboxylases of any amino acid sequence and structure, and a genus of isobutyraldehyde dehydrogenase of any amino acid sequence and structure; wherein the heterologous nucleic acids are expressed in sufficient amounts to produce isobutyric acid.
 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 4-7, 9, 12, 14, 16, 18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US20140065697 (03/06/2014; IDS 12/07/2020) in view of Accession Q04789 (01-FEB-1994; PTO 892), Accession R9CG82 (24-JUL-2013; PTO 892), Accession C4ZZ44 (22-SEP-2009; PTO 892), Accession Q02139 (01-JUL-1993; PTO 892), Accession Q684J7 (11-OCT-2004; PTO 892), Accession P80668 (01-OCT-1996; PTO 892), Accession A0A099P4E1 (07-JAN-2015; PTO 892), Accession Q9CIG9 (01-JUN-2001; PTO 892), Accession AZW62852 (19-JUL-2012; PTO 892).

Accession Q04789 teaches the Bacillus subtilis acetolactate synthase having an amino acid sequence that is 100% identical to SEQ ID NO: 1 and encoding nucleic acid (see attached reference).

Accession R9CG82 teaches the Clostridium sartagoforme ketol-acid reductoisomerase having an amino acid sequence that is 75.4% identical to SEQ ID NO: 20 and encoding nucleic acid (see attached reference).

Accession C4ZZ44 teaches the Escherichia coli ketol-acid reductoisomerase having an amino acid sequence that is 100% identical to SEQ ID NO: 2 and encoding nucleic acid (see attached reference).

Accession Q02139 teaches Lactococcus lactis dihydroxy-acid dehydratase having an amino acid sequence that is 100% identical to SEQ ID NO: 3 and encoding nucleic acid (see attached reference).

Accession Q684J7 teaches the Lactococcus lactis alpha-ketoisovalerate decarboxylase having an amino acid sequence that is 100% identical to SEQ ID NO: 4 and encoding nucleic acid (see attached reference).

Accession P80668 teaches the  Escherichia coli phenylacetaldehyde dehydrogenase having an amino acid sequence that is 100% identical to SEQ ID NO: 5 and encoding nucleic 

Accession A0A099P4E1 teaches the Pichia kudriavzevii NADH-ubiquinone oxidoreductase 1 having an amino acid sequence that is 100% identical to SEQ ID NO: 6 and encoding nucleic acid (see attached reference).

Accession Q9CIG9 teaches the Lactococcus lactis NADH oxidase having an amino acid sequence that is 100% identical to SEQ ID NO: 7 and encoding nucleic acid (see attached reference).

Accession AZW62852 teaches the ALD having an amino acid sequence that is 100% identical to SEQ ID NO: 18 and encoding nucleic acid (see attached reference).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by transforming the recombinant microbial cell of US20140065697 including E.coli or yeast with each of the nucleic acids encoding the enzymes taught in the above references and disrupting in the recombinant microbial cell any of the genes encoding any of the pyruvate decarboxylase, pyruvate dehydrogenase, alcohol dehydrogenase, acetaldehyde dehydrogenase, glycerol-3-phosphate dehydrogenase, or combinations thereof including the ALD of Accession AZW62852.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have recombinant host cell comprising an isobutyric acid biosynthetic pathway that produces increased amounts of isobutyric acid compared to a wild type host cell, and can be used in a fermentation process to produce isobutyric acid.  It would have been obvious to further transform the recombinant host cell with nucleic acids encoding any of the ancillary proteins recited in claim 16 and 22 as routine optimization and/or as desired in order to improve production of isobutyric acid by the recombinant host cell.  It would have been obvious to further disrupt in the recombinant host cell genes encoding any of the proteins recited in claim 23 and 25 as routine optimization and/or as desired in order to improve production of isobutyric acid by the recombinant host cell by directing carbon flow toward the isobutyric acid biosynthetic pathway.  One of ordinary skill in 


Conclusion

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652